NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10231

                Plaintiff-Appellee,             D.C. No. 4:16-cr-02040-CKJ

 v.
                                                MEMORANDUM*
FERNANDO SANDOVAL-GARCIA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Fernando Sandoval-Garcia appeals from the district court’s judgment and

challenges the 20-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sandoval-Garcia contends that the district court erred procedurally by

varying upward without sufficiently explaining its reasons for doing so. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and conclude that there is none. The district court noted

Sandoval-Garcia’s two prior felonies and concluded that the sentencing factors,

including deterrence and promotion of respect for the law, warranted a variance.1

      Sandoval-Garcia also contends that his above-Guidelines sentence is

substantively unreasonable. He argues that the district court’s upward variance

was improper because it rested in part on a 2007 sexual-assault conviction, the

details of which he alleges were insufficiently established by available

documentation. The district court did not abuse its discretion in imposing

Sandoval-Garcia’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The district court focused on the fact of the sexual-assault conviction itself, and

discounted the importance of the particular details that Sandoval-Garcia alleges

were inadequately documented. The sentence is substantively reasonable in light

of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including Sandoval-Garcia’s criminal history. See Gall, 552 U.S. at 51.

      AFFIRMED.


1
 We do not reach Sandoval-Garcia’s argument that the district court did not
provide sufficient grounds to support an upward departure because the record
shows that the district court instead imposed a variance.

                                          2                                     17-10231